This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JOSEPH GUILLORY,

 3          Worker-Appellant,

 4 v.                                                                                   NO. 32,977

 5   NEW MEXICO ADMINISTRATIVE OFFICE
 6   OF THE COURTS and DONA ANA COUNTY
 7   MAGISTRATE COURT ENTITIES OF THE
 8   STATE OF NEW MEXICO, a Self-Insured
 9   Employer,

10          Employer-Appellee.

11 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
12 Terry S. Kramer, Workers’ Compensation Judge

13 Perales Law Group PC
14 J. Marcos Perales-Piña
15 Las Cruces, NM

16 for Appellant

17 Morgan Lyman
18 Las Cruces, NM

19 for Appellee

20                                 MEMORANDUM OPINION
 1 VIGIL, Judge.

 2   {1}   Worker appealed the denial of his claim for workers’ compensation benefits.

 3 We proposed to affirm in a calendar notice. Employer filed a memorandum in support

 4 of the proposed affirmance; however, Worker has not filed a memorandum in

 5 opposition and the time for doing so has expired. Therefore, for the reasons discussed

 6 in our calendar notice, we affirm the decision of the worker’s compensation judge in

 7 this case.

 8   {2}   IT IS SO ORDERED.


 9                                         __________________________________
10                                         MICHAEL E. VIGIL, Judge

11 WE CONCUR:



12 ___________________________________
13 JAMES J. WECHSLER, Judge



14 ___________________________________
15 LINDA M. VANZI, Judge




                                             2